It is admitted that none of the persons to whom the stock of the corporation was issued gave any consideration for it, and the question is whether the said William Brown made a gift inter vivos to the persons to whom the stock was issued. The stockholders at no time had any possession of, dominion over, or control of the stock, other than the time that it was handed to them, and they endorsed it in blank.
Our conclusion is that there was not sufficient evidence to establish a gift inter vivos and that the stock was an asset of the estate of William Brown, deceased.
The judgment of the Court of Common Pleas will be reversed, and the cause will be remanded to that court for further proceedings.
(Hamilton, PJ., and Mills, J., concur.)